765 So. 2d 295 (2000)
Nebuchadnezzar WRISPER, Appellant,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Appellee.
No. 1D00-1304.
District Court of Appeal of Florida, First District.
August 22, 2000.
Nebuchadnezzar Wrisper, appellant, pro se.
Robert A. Butterworth, Attorney General, and Caryl Kilinski, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
Nebuchadnezzar Wrisper appeals an order of the Circuit Court for Leon County which dismissed his petition for writ of mandamus for failure to comply with section 57.085(7), Florida Statutes, to be certified as indigent in lieu of payment of the appropriate filing fee. The appellee moves for a relinquishment of jurisdiction to the trial court in light of Jackson v. Florida Department of Corrections, 25 Fla. Law Weekly S353, ___ So.2d ___, 2000 WL 551034 (Fla. May 4, 2000), which held section *296 57.085(7) to be unconstitutional. We treat the motion as a confession of error and remand to the Circuit Court for further proceedings.
REVERSED.
KAHN, WEBSTER and VAN NORTWICK, JJ., concur.